DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 in the first sentence “rand” follows “connector”. The examiner presumes applicant meant to say “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casebolt (2016/0360838).
Casebolt discloses:
Claim 1: A combination strap connector and adjuster (Fig. 1; 100) for connecting straps of a safety harness and for adjusting at least one of the straps, comprising: 
a base including a first connector portion (Fig. 6H; 103), a second connector portion (Fig. 6H; 107), and a third connector portion (Fig. 2A; 102), the first connector portion configured and arranged to directly connect to a first strap extending in a first direction away from the base (Fig. 1; 200b), the second connector portion configured and arranged to directly connect to a second strap extending in a second direction away from the base (Fig. 1; 200a), and the third connector portion configured and arranged to directly connect to a third strap extending in a third direction away from the base (Fig. 1; 202), the first, second, and third straps being separate straps (Fig. 1; 200a, 200b, 202), the first, second, and third directions being different directions relative to the base (Fig. 1; 200a, 200b, 202); and 
an adjuster operatively connected to at least one of the connector portions (Fig. 2A; 102, 102a).  
Claim 5: The combination strap connector and adjuster of claim 1, wherein the base is configured and arranged to guide at least one of the straps away from a user's neck to reduce chafing (Fig. 1; 200b is depicted as being directed away from the user’s neck).  
Claim 6: The combination strap connector and adjuster of claim 1, wherein the first strap is a shoulder strap (Fig. 1; 200b), the second strap is a chest strap (Fig. 1; 202), and the third strap is a hip strap (Fig. 1; 202a) of the safety harness.  
Claim 7: The combination strap connector and adjuster of claim 6, wherein the base is configured and arranged to guide the shoulder strap and the hip strap away from a user's neck (Fig. 1; 200a/b are depicted as being directed away from the user’s neck).  
Claim 8: The combination strap connector and adjuster of claim 6, wherein the third connector portion includes the adjuster (Fig. 1; 200a is depicted with an adjuster 102) and the hip strap is adjustable relative to the base (Fig. 1; 200a, adjuster 102 is adjustable relative to the base).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (2016/0360838) as applied to claim 1 above, and further in view of Frey et al. (2006/0005293) hereinafter Frey.
Claims 2-3: Casebolt discloses the combination strap connector and adjuster of claim 1, wherein the third connector portion includes the adjuster (Fig. 2A; 102, 102a), but fails to disclose the adjuster being a cam buckle. 
However, Frey discloses a cam buckle (Fig. 2A, 8E; 148, 1000, Para. [0078,0093-0094]) with;
 a cam (Fig. 8E; 1050); 
a locking member operatively connected to the cam (Fig. 8E; 1046), the locking member and the cam being operatively connected to the base (Fig. 8E; 1080); and 
a biasing member (Fig. 8E; 1060) operatively connecting the locking member and the cam to the base (Fig. 8E; 1050, 1046, 1060, 1080).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the adjustment mechanism of Casebolt to include the cam buckle with a cam, locking member and biasing member, as taught by Frey, to allow the user to easily adjust the harness. 
Claim 4: Frey discloses the combination strap connector rand adjuster of claim 3, further comprising a fastener (Fig. 8E; 1054) extending through the locking member and the cam (Fig. 8E; 1050, 1046), the biasing member interconnecting the fastener and the base (Fig. 8E; 1054, 1060, Para. [0094]).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (2016/0360838) as applied to claim 1 above, and further in view of Dennis (2011/0113520).
Claim 9: Casebolt discloses the combination strap connector and adjuster of claim 8, but fails to disclose wherein adjustment of the hip strap adjusts the hip, shoulder, and chest straps relative to a user donning the safety harness.
However, Dennis discloses a connector wherein adjustment of any strap would adjust the remaining straps relative to a user donning the safety harness (Fig. 8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the strap connector of Casebolt to include the multi-point adjustment connector, as taught by Dennis, in order to allow multiple angles to adjust from. 
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (2016/0360838) as applied to claim 1 above, and further in view of Frey et al. (2006/0005293) hereinafter Frey.
Claim 10: Casebolt discloses a combination strap connector and adjuster (Fig. 1; 100) for connecting straps of a safety harness and for adjusting at least one of the straps, comprising: 
a base including a first connector portion (Fig. 6H; 103), a second connector portion (Fig. 6H; 107), and a third connector portion (Fig. 2A; 102), the first connector portion configured and arranged to directly connect to a first strap extending in a first direction away from the base (Fig. 1; 200b), the second connector portion configured and arranged to directly connect to a second strap extending in a second direction away from the base (Fig. 1; 200a), and the third connector portion configured and arranged to directly connect to a third strap extending in a third direction away from the base (Fig. 1; 202), the first, second, and third straps being separate straps (Fig. 1; 200a, 200b, 202), the first, second, and third directions being different directions relative to the base (Fig. 1; 200a, 200b, 202); and 
an adjuster operatively connected to at least one of the connector portions (Fig. 2A; 102, 102a).
Casebolt fails to disclose a cam with a locking member and biasing member operatively connected to the base.
However, Frey discloses:
a cam (Fig. 8E; 1050); 
a locking member operatively connected to the cam (Fig. 8E; 1046), the locking member and the cam being operatively connected to the base (Fig. 8E; 1080); and 
a biasing member (Fig. 8E; 1060) operatively connecting the locking member and the cam to the base (Fig. 8E; 1050, 1046, 1060, 1080).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the adjustment mechanism of Casebolt to include the cam, locking member and biasing member, as taught by Frey, to allow the user to easily adjust the harness and secure it in place. 
Claim 11: Frey discloses the combination strap connector rand adjuster of claim 10, further comprising a fastener (Fig. 8E; 1054) extending through the locking member and the cam (Fig. 8E; 1050, 1046), the biasing member interconnecting the fastener and the base (Fig. 8E; 1054, 1060, Para. [0094]).  
Claim 12: Casebolt discloses the combination strap connector and adjuster of claim 10, wherein the base is configured and arranged to guide at least one of the straps away from a user's neck to reduce chafing (Fig. 1; 200b is depicted as being directed away from the user’s neck).  
Claim 13: Casebolt discloses the combination strap connector and adjuster of claim 10, wherein the first strap is a shoulder strap (Fig. 1; 200b), the second strap is a chest strap (Fig. 1; 202), and the third strap is a hip strap (Fig. 1; 202a) of the safety harness.  
Claim 14:  Casebolt discloses the combination strap connector and adjuster of claim 13, wherein the base is configured and arranged to guide the shoulder strap and the hip strap away from a user's neck (Fig. 1; 200a/b are depicted as being directed away from the user’s neck).  
Claim 15: Casebolt discloses the combination strap connector and adjuster of claim 13, wherein the third connector portion includes the adjuster (Fig. 1; 200a is depicted with an adjuster 102) and the hip strap is adjustable relative to the base (Fig. 1; 200a, adjuster 102 is adjustable relative to the base).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (2016/0360838) in view of Frey et al. (2006/0005293) hereinafter Frey, and further in view of Dennis (2011/0113520).
Claim 16:  Casebolt discloses the combination strap connector and adjuster of claim 15, but fails to disclose wherein adjustment of the hip strap adjusts the hip, shoulder, and chest straps relative to a user donning the safety harness.
However, Dennis discloses a connector wherein adjustment of any strap would adjust the remaining straps relative to a user donning the safety harness (Fig. 8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the strap connector of Casebolt to include the multi-point adjustment connector, as taught by Dennis, in order to allow multiple angles to adjust from. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635




/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635